Citation Nr: 1755702	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for status post-surgical repair of the right shoulder (right shoulder disability), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for status post-surgical repair of the left clavicle (left shoulder disability), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbosacral strain with lumbar degenerative spine disease (low back disability), currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for a right shoulder scar, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia of the left knee, status post meniscus tear (left knee disability), currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for chondromalacia of the right knee (right knee disability), currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to January 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is associated with the claims file.

As discussed in greater detail below, the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for a right shoulder disability, entitlement to an increased rating for a low back disability, entitlement to an increased rating for a right knee disability, entitlement to an increased rating for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's left shoulder disability is manifested by impairment of the humerus or ankylosis of the scapulohumeral articulation.

2.  The competent medical evidence of record reflects that the Veteran has two left shoulder scars which are painful, non-linear, and superficial.  They measure 10 centimeters (cm.) by 0.4 cm. and 4 cm. by 1 cm.

3.  The Veteran's right upper extremity scar measures 7 cm. by 2 cm., is non-linear but superficial, is painful but not unstable, is not manifested by an area of at least 6 square inches (39 square cm.), and does not cause any impairment in function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for a separate 10 percent evaluation for two left shoulder scars have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for an initial evaluation greater than 10 percent for right upper extremity scars have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in August 2008 satisfied the duty to notify provisions as to the claims on appeal.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claims in March 2014.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's left shoulder disability and right shoulder scar under the pertinent diagnostic code rating criteria.  

The Board acknowledges that the March 2014 VA examination is over three years old, and that the Veteran reported decreased range of motion of the left shoulder during his August 2017 hearing before the Board.  However, as discussed below, the Veteran is currently receiving the highest schedular rating for his left shoulder disability based upon limitation of motion.  An increased rating greater than 30 percent is not warranted his a left shoulder disability in the absence of impairment of the humerus or ankylosis of the scapulohumeral articulation, and the Veteran has not described symptoms suggesting such impairment.  Accordingly, an updated VA examination which may reflect decreased range of motion of the left shoulder since the March 2014 VA examination would not benefit the Veteran and would unnecessarily delay adjudication of his claim.  Because the March 2014 VA examination is adequate in this case as to determine the proper rating for his service-connected left shoulder disability and right shoulder scar, a new VA examination is not indicated.  See VAOPGCPREC 11-95 (the duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues addressed herein has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

The Board acknowledges that the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The March 2014 VA shoulder examination did not demonstrate range of motion testing for the left shoulder in passive motion or weight-bearing situations.  However basic common sense would lend itself to the view that the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the left shoulder would change the outcome here.  Moreover, neither the Veteran nor his representative have requested a new VA shoulder examination based on the holding of Correia.  So even though the most recent VA shoulder examination of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102 (2017).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the August 2017 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to increased ratings for his left shoulder disability and his right shoulder scar.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Left Shoulder Disability

The Veteran's left shoulder disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a maximum 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  During his August 2017 hearing before the Board, the Veteran testified that he was right-hand dominant, making his left arm the minor arm.

The Veteran's left shoulder disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which is the maximum disability rating warranted for limitation of motion of the minor arm.  However, the Board will consider whether other diagnostic codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

Other pertinent rating criteria for the shoulder and the arm include diagnostic codes 5200 and 5202.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation in the minor arm is to be rated as 40 percent disabling when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2017).

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Fibrous union of the humerus in the minor arm is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2017).  A 50 percent rating is warranted for nonunion of the humerus (false flail joint) in the minor arm.  Id.  A maximum 70 percent rating is for application for loss of the head of the humerus (flail shoulder) in the minor arm.  Id.

A September 2008 VA examination notes the Veteran's reports of left shoulder pain.  There was no objective evidence of painful motion, edema, effusion, instability, or weakness.  There was no redness, heat, abnormal movement, or guarding of movement.  Range of motion of the left shoulder showed forward flexion to 100 degrees and abduction to 100 degrees.  There was external rotation to 70 degrees and internal rotation to 70 degrees.  There was pain throughout the range of motion testing between 70 degrees and 100 degrees.  There was no change in range of motion with active, passive, or repetitive range of motion testing.  The examiner diagnosed status post arthrotomy of the left shoulder and opined that there was no additional functional impairment of the shoulder on the basis of fatigue, incoordination, pain, or weakness.  The examiner noted that it would be mere speculation to determine whether there was additional loss of range of motion during a flare-up or after repeated use.  September 2008 X-rays of the left shoulder showed no significant change in previous X-ray findings showing a distal clavicle resection.

VA treatment records from 2007 through 2010 reflect complaints of and treatment for left shoulder pain.

In June 2010, the Veteran underwent another VA examination.  The Veteran reported left shoulder pain, stiffness, weakness, and difficulty raising his arm above his head without pain.  He denied deformity, giving way, incoordination, dislocation or subluxation, locking episodes, effusions, and symptoms of inflammation.  The Veteran reported flare-ups of his left shoulder disability which he described as moderate, occurring on a weekly basis and lasting for hours.  He noted that the condition was worse after rest, and improved with joint activity.  He also stated that pain limited his range of motion.  The examiner remarked that there were no constitutional symptoms or incapacitating episodes of arthritis.  Physical examination reflects that there was crepitus and guarding of movement in the left shoulder.  There was also loss of a bone or part of a bone, identified as the left distal clavicle due to surgical removal of the distal end.  Range of motion of the left shoulder showed flexion to 65 degrees, abduction to 40 degrees, internal rotation to 50 degrees, and external rotation to 40 degrees.  There was no objective evidence of pain with active motion and there was no objective evidence of pain following repetitive motion.  The examiner also noted that there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner diagnosed left shoulder degenerative joint disease.  Although the Veteran reported taking medical leave for pain in the back and shoulders, headaches, and renal stones, the examiner concluded that the Veteran's left shoulder disability caused no significant effects on his  usual occupation or on his usual daily activities.

VA treatment records from 2011 through 2014 reflect complaints of and treatment for left shoulder pain.  In January 2014, the Veteran requested referral to prosthetics for bilateral shoulder compression braces.

In March 2014, the Veteran underwent another VA examination.  The Veteran complained of left shoulder pain in the posterior shoulder with a grinding sensation.  He noted daily pain with an average intensity level of 8/10 and that rainy and cold weather increased his pain level to 9/10.  The Veteran described flare-ups of pain caused by rainy and cold weather.  Physical examination of the left shoulder showed range of motion with flexion to 130 degrees with pain at 130 degrees and abduction to 95 degrees with pain at 40 degrees.  The Veteran was able to perform repetitive use testing with no decrease in range of motion.  The examiner observed that there was functional loss after repetitive use, which was identified as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon, and there was no guarding of the shoulder.  Muscle strength was 5/5 in the left upper extremity and there was no ankylosis of the glenohumeral articulation.  Testing of the left rotator cuff was normal.  The examiner noted that there was a history of mechanical symptoms in the left shoulder, such as clicking and catching, but there was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  A Crank apprehension and relocation test was positive and there was evidence of arthritis in the acromioclavicular (AC) joint.  There was no tenderness to palpation of the AC joint, but a cross-body adduction test was positive.  There was no history of total shoulder joint replacement, but there was a history of surgery with resection of the distal clavicle with residual signs and symptoms including chronic pain and limited range of motion.  The examiner identified left shoulder scars with no palpable tenderness.  The scars were flat and without breakdown.  The diagnoses were left shoulder impingement syndrome and left shoulder osteoarthritis.  With regard to flare-ups, the examiner reported that the Veteran was not seen during a flare-up of his shoulder condition.  The examiner concluded that an opinion regarding the degree of functionality lost during a flare-up could not be provided without resorting to speculation.

The Veteran also underwent a VA scars examination in March 2014.  The examiner noted that the Veteran had two scars on his left shoulder due to two separate clavicle surgeries.  The Veteran reported achy pain and itching of the left shoulder scars.  The examiner noted that there was no breakdown of the scars and that the scars were not unstable or due to burns.  Physical examination showed two superficial non-linear scars on the left shoulder.  The first scar measured 7.5 cm. by 0.3 cm., and the second scar measured 4 cm. by 1 cm.  The total approximate area for the left shoulder scars was 8 square cm.  The scars were flat and without breakdown or palpable tenderness.  They did not impact the Veteran's ability to work.

After thorough review of the evidence of record, the Board concludes that an increased rating greater than 30 percent is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5200 or 5202.  As noted above, the Veteran is currently receiving the highest schedular rating for his left shoulder disability based upon limitation of motion under Diagnostic Code 5201.  Additionally, there is no medical evidence of record showing impairment of the humerus or ankylosis of the scapulohumeral articulation or functional impairment comparable to impairment of the humerus or ankylosis of the scapulohumeral articulation sufficient to establish entitlement to an increased rating under Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's left shoulder disability under any of the pertinent diagnostic codes pertaining to the shoulder and the arm.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's left shoulder scars.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2017) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Under Diagnostic Code 7804, a 10 percent rating is warranted when there is evidence of one or two scars that are unstable or painful.  38 U.S.C. § 4.118, Diagnostic Code 7804 (2017).  Review of the March 2014 VA examination reflects that the Veteran had two scars on his left shoulder which were painful but not unstable.  There was no breakdown of the scars and they were superficial and non-linear.  The first scar measured 7.5 cm. by 0.3 cm., and the second scar measured 4 cm. by 1 cm.  The total approximate area for the left shoulder scars was 8 square cm.  The scars were flat and without breakdown or palpable tenderness.  Under Diagnostic Code 7804, a separate 10 percent disability rating is warranted for the Veteran's left shoulder scars, as there is evidence of two scars that were unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Additionally, the Board has considered whether the Veteran's left shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence of record shows that the Veteran experienced pain during range of motion testing.  Additionally, he reported increased pain during flare-ups.  The September 2008 VA examiner reported that there was no additional functional impairment of the left shoulder on the basis of fatigue, incoordination, pain, or weakness.  The March 2014 VA examiner noted functional impairment with contributing factors such as less movement than normal and pain on movement.  Both the September 2008 and the March 2014 VA examiners concluded that it would be mere speculation to opine as to whether there was additional loss of range of motion during a flare-up.  During the September 2008, June 2010, and March 2014 VA examinations, the Veteran was able to perform three repetitions of range of motion studies without additional limitation of motion.  While the VA examiners were not able to determine whether the Veteran would have additional loss of motion during a flare-up, the Board nonetheless finds that the 30 percent rating for the Veteran's left shoulder disability contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain and flare-ups.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such functional impairment and loss, has been shown to be comparable to impairment of the humerus with fibrous union, nonunion, or loss of head of the humerus, or to ankylosis of the scapulohumeral articulation.  While the Veteran has reported that he has additional pain during flare-ups, he has not provided any indication of ankylosis or impairment of the humerus.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's left shoulder disability based upon functional loss.

Based on the foregoing, a separate rating of 10 percent for the Veteran's left shoulder scars is warranted.  An increased rating greater than 30 percent is not warranted for the Veteran's left shoulder disability.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 U.S.C. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Right Shoulder Scar

The Veteran contends that he is entitled to an initial rating greater than 10 percent for right upper extremity scars.  During his August 2017 hearing before the Board, he testified that his scar was painful, itchy, and ugly.  

The Veteran's right upper extremity scar is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2017).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable and painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2017).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2017).

In September 2008, the Veteran underwent a VA examination.  He reported a history of right shoulder surgery.  The Veteran denied any symptoms relating to the scars.  Physical examination showed a well-healed scar of the right shoulder which measured 7 cm. by 2 cm.  There was no pain associated with the scar on examination and no adherence to underlying tissue.  The texture of the skin was smooth and the scar was stable.  There was no frequent loss of covering of the skin over the scar such as ulceration, skin breakdown, elevation, or depression at the surface contour of the scar on palpation.  The scar was superficial and there was no inflammation, edema, or keloid formation.  The color of the scar was darker than the surrounding skin.  There was no induration or inflexibility in the skin of the area of the scar and there was no limitation of motion or limitation of function caused by the scar.  The diagnosis was status post right shoulder arthrotomy scar.

In March 2014, the Veteran underwent another VA examination.  The Veteran reported a history of two right shoulder surgeries.  He complained of achy pain and itching in the right shoulder scar.  There was no breakdown of the scar.  Physical examination reflected that the right shoulder scar was not unstable with frequent loss of covering of the skin over the scar, and the scar was not both painful and unstable.  The right shoulder scar measured 7.5 cm. by 0.3 cm., and was superficial and non-linear.  The total square area of the right shoulder scar measured 2.24 square cm.  The scar did not result in limitation of function.  The scar was flat without breakdown or palpable tenderness.

After a thorough review of the evidence of record, the Board concludes that an initial rating in excess of 10 percent is not warranted for the Veteran's right upper extremity scar.  The scar is not a burn scar and is not located on the head, face, or neck.  The medical evidence reflects that the scar was superficial and not deep, well-healed, and non-linear.  While the scar was painful, there is no evidence that there were three or more scars on the right shoulder which were unstable or painful.  The total area of the scar was 2.24 square cm.  Further, both VA examiners stated that the Veteran's right shoulder scar did not cause limitation of function.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's right upper extremity scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

III.  Other Considerations

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected left shoulder disability or right or left shoulder scars are inadequate.  The criteria under which the Veteran's disabilities are rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.   

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board finds that the issue of entitlement to a TDIU is raised by the record.  During his hearing before the Board, the Veteran testified that his service-connected disabilities made him miss a lot of work, and that he had received warnings from his employer about the amount of time that he missed.  He reported that he filed a claim for disability retirement with his employer.  The issue of entitlement to a TDIU is addressed in the remand portion of this decision, below.


ORDER

Entitlement to an increased rating greater than 30 percent for a left shoulder disability is denied.

A separate 10 percent rating for painful scars on the left shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for a right shoulder scar is denied.


REMAND

During his August 2017 hearing before the Board, the Veteran testified that his low back disability, right shoulder disability, and right and left knee disabilities have worsened in severity since his last VA examination, which was conducted in March 2014.  Accordingly, as the March 2014 VA examination is now over three years old and may not reflect the current severity of the Veteran's disabilities, a new VA examination is required.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).  The RO should also ensure that all updated VA treatment records have been associated with the Veteran's claims file.

Also, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

As noted above, the issue of TDIU has been raised by the record.  As this issue has not yet been considered by the RO, it is remanded for appropriate development and adjudication.  Rice, 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of what information or evidence is needed in order to substantiate the claim of entitlement to a TDIU. 

2.  Obtain all updated VA treatment records and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected low back disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must determine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  The examiner must also state whether there is any functional loss caused by the Veteran's low back disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should specifically test for and report objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.  Finally, the examiner must describe all functional limitations resulting from the Veteran's low back disability.

4.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report the right and left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the knees.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner must discuss whether pain significantly limits functional ability during flare-ups or when the right or left knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left shoulders.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  The examiner must state whether there is any functional loss caused by the Veteran's right shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  The examiner must also state whether there is any evidence of dislocation of the right shoulder, nonunion with loose movement, or malunion of the right shoulder.  Finally, the examiner must describe all functional limitations resulting from the Veteran's right shoulder disability.

6.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

7.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


